El Juez Asociad© Senos, Aldbey,
emitió la opinión del tribunal.
En nuestra resolución del día 4 de este mes decidimos en este caso no desestimar la apelación por no haber sido pre-sentada la transcripción de los autos dentro de los treinta días siguientes a la interposición del recurso porque habiendo-sido concedida una prórroga para tal fin se radicó dos días-después de vencida, cuyo retraso era muy corto.
■ Ahora nos pide el apelado que reconsideremos esa parte de la resolución y desestimemos la apelación, porque la ex-presada prórroga no fué concedida por nosotros sino por la corte de distrito sin facultad para ello, resultando así que la dilación fué de diecisiete días.
 Es cierto lq alegado por el apelado pero eso no obstante no desestimaremos la apelación en vista de las circunstancias de este caso, pues habiendo encomendado el apelante la preparación de la transcripción de los autos a un taquígrafo del bufete del abogado del apelado, aquél no cumplió su cometido y tuvo que ser confiado el trabajo a otra persona, siendo lo expuesto la causa de la dilación en radicar la trans-*523cripción; teniendo en cuenta también que no se trata de nna cuestión jurisdiccional, por lo que no ha lugar a modificar nuestra resolución negando la desestimación de la apelación.